DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DiSalvo (8636860) in view of Joshi (20130205751).
	Regarding claims 1-4 and 6, DiSalvo discloses a gas generator that generates gas with a reaction chamber, inlet to receive liquid propellant from a storage tank(col. 2, lines 48-60), catalyst including iridium on alumina (col. 4, lines 48-55), and an outlet to release gas.  The liquid propellant includes an ionic liquid that has hydroxyethylhydrazinium cations and nitrate ions from ratios of 1:1.2-1:1.8 (col. 6, lines 5-45).  The gas generator has a heater (claim 5).  The temperatures are described as being from 100 deg-200 deg. (col. 6, lines 5-45).
Joshi teaches that it is known to include water in gas generators that include ionic liquids (para. 0024).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use water as taught by Joshi with the gas generator of DiSalvo since Joshi teaches that ionic liquids can include water and since DiSalvo and Joshi both disclose ionic liquids for use as gas generators.  It is also obvious vary the parameters such as amounts of water to achieve the claimed .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues against the combination citing that Joshi does not use a catalyst.  However, note that Joshi indicates that catalyst have some drawbacks but doesn’t say that they will not work (para 0006).  Joshi even discloses that some catalysts can be used.  Further note that Joshi teaches that water can be used with the same liquid propellant as that which is disclosed by DiSalvo.  Thus, it would be obvious to use water as taught by Joshi with the gas generator of DiSalvo since Joshi teaches that ionic liquids can include water and since DiSalvo and Joshi both disclose ionic liquids for use as gas generators.  Applicant also argues many additional features of Joshi such as coating of the catalyst with a hypergol, the specific amounts, and specific examples but note that Joshi is only being combined with DiSalvo to show that water is known to be added to ionic liquids.  Applicant argues the amounts of water in Joshi but note that it is obvious vary the parameters such as amounts of water to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/AILEEN B FELTON/Primary Examiner, Art Unit 1734